UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-05340 Name of Registrant: Vanguard New Jersey Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2012  November 30, 2013 Item 1: Reports to Shareholders Annual Report | November 30, 2013 Vanguard New Jersey Tax-Exempt Funds Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 9 New Jersey Tax-Exempt Money Market Fund. 13 New Jersey Long-Term Tax-Exempt Fund. 28 About Your Fund’s Expenses. 57 Glossary. 59 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: The ship's wheel represents leadership and guidance, essential qualities in navigating difficult seas. This one is a replica based on an 18th-century British vessel. The HMS Vanguard, another ship of that era, served as the flagship for Admiral Horatio Nelson when he defeated a French fleet at the Battle of the Nile. Your Fund’s Total Returns Fiscal Year Ended November 30, 2013 Taxable- SEC Equivalent Income Capital Total Yield Yield Returns Returns Returns Vanguard New Jersey Tax-Exempt Money Market Fund 0.01% 0.02% 0.01% 0.00% 0.01% Spliced New Jersey Tax-Exempt Money Market Funds Average 0.00 For a benchmark description, see the Glossary. Spliced New Jersey Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard New Jersey Long-Term Tax-Exempt Fund Investor Shares 3.25% 6.31 % 3.41% -7.24% -3.83% Admiral™ Shares 3.33 6.46 3.49 -7.24 -3.75 Barclays NJ Municipal Bond Index -3.31 New Jersey Municipal Debt Funds Average -6.12 New Jersey Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. 7-day SEC yield for the New Jersey Tax-Exempt Money Market Fund; 30-day SEC yield for the New Jersey Long-Term Tax-Exempt Fund. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 43.4% and the maximum income tax rate for the state. Local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance November 30, 2012, Through November 30, 2013 Distributions Per Share Starting Ending Share Share Income Capital Price Price Dividends Gains Vanguard New Jersey Tax-Exempt Money Market Fund $1.00 $1.00 $0.000 $0.000 Vanguard New Jersey Long-Term Tax-Exempt Fund Investor Shares $12.57 $11.66 $0.433 $0.000 Admiral Shares 12.57 11.66 0.442 0.000 1 Chairman’s Letter Dear Shareholder, The 12 months ended November 30, 2013, marked a difficult period for both taxable and tax-exempt bonds, mainly because of summer setbacks amid concerns that the Federal Reserve might start scaling back its bond-buying stimulus program. Municipal bond investors were further rattled by Detroit’s bankruptcy filing in July and fresh coverage of Puerto Rico’s financial struggles. Against this backdrop, Vanguard New Jersey Long-Term Tax-Exempt Fund returned –3.83% for Investor Shares and –3.75% for Admiral Shares. Interest income cushioned part of the decline in the fund’s bond prices, as you can see in the table on page 1. The fund lagged both the –3.51% return of municipal bonds nationwide, as represented by the Barclays Municipal Bond Index, and the –3.31% return of its state-specific benchmark. But the fund’s minimal exposure to higher-risk Puerto Rican bonds and its overall higher-quality holdings (as determined by independent credit-rating agencies) helped it outpace the average return of its New Jersey peer funds. (Because interest on Puerto Rico’s bonds is triple tax-free in all states, the securities are included in many tax-exempt bond funds.) As bond prices fell, the Long-Term Fund’s 30-day SEC yield for Investor Shares rose from 1.94% as of November 30, 2012, to 3.43% at the end of August before 2 retreating to 3.25% as of November 30. (Bond yields and prices move in opposite directions.) Please note: The funds are permitted to invest in securities whose income is subject to the alternative minimum tax (AMT). As of November 30, the Long-Term Fund owned no securities that would generate income distributions subject to the AMT, but Vanguard New Jersey Tax-Exempt Money Market Fund did. Before reviewing capital markets and fund performance, I want to mention an important transition at Vanguard. As we announced in early November, Robert F. Auwaerter, principal and head of Vanguard Fixed Income Group, intends to retire in March 2014. At the conclusion of this letter, I’ll have more to say about Bob’s important contributions to Vanguard in his 32-year career, and I’ll introduce his successor, Gregory Davis. Bond prices fell and yields rose over a challenging fiscal year Bonds, which held onto slight gains through the first five months of the fiscal year, retreated in May and through much of the summer amid the concerns over potential Fed tapering. For the 12 months, the broad U.S. taxable bond market returned –1.61%. The yield of the 10-year Treasury note closed at 2.74%, up from 1.61% at the end of November 2012. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –2.93%. Market Barometer Average Annual Total Returns Periods Ended November 30, 2013 One Three Five Year Years Years Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) -1.61% 3.09% 5.33% Barclays Municipal Bond Index (Broad tax-exempt market) -3.51 4.23 6.26 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.07 0.10 Stocks Russell 1000 Index (Large-caps) 30.96% 17.78% 18.33% Russell 2000 Index (Small-caps) 40.99 17.89 20.97 Russell 3000 Index (Broad U.S. market) 31.71 17.78 18.54 MSCI All Country World Index ex USA (International) 18.24 7.50 13.87 CPI Consumer Price Index 1.24% 2.13% 1.87% 3 Despite some jolts, U.S. stocks notched an impressive 12-month gain U.S. stocks powered to a return of about 32% for the 12 months ended November 30, despite a few bumps along the way. Uncertainty about Fed policy contributed to market declines in June and August. But stocks bounced back in September, when, to the surprise of some investors, the Fed stated it had no immediate plans to scale back its bond-buying. Corporate profit growth, though not robust, was generally solid. (In mid-December, however, the Fed announced that it would begin tapering in January 2014.) International stocks returned about 18% in aggregate. While the developed markets of Europe and the Pacific region performed well, gains were modest for emerging-market stocks. The bond market’s downturn, coupled with the upswing in stocks, provides an occasion for investors to review their portfolio’s asset allocation. In a powerful stock market rally, a portfolio’s mix of stocks and bonds can drift away from its target allocation, as Fran Kinniry, a principal in our Investment Strategy Group, recently reminded clients in an article on our website. “Buying stocks now may actually run counter to what many prudent Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average New Jersey Tax-Exempt Money Market Fund 0.16% — 0.26% New Jersey Long-Term Tax-Exempt Fund 0.20 0.12% 0.98 The fund expense ratios shown are from the prospectus dated March 28, 2013, and represent estimated costs for the current fiscal year. For the fiscal year ended November 30, 2013, the funds’ expense ratios were: for the New Jersey Tax-Exempt Money Market Fund, 0.12%; and for the New Jersey Long-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares. The expense ratio for the New Jersey Tax-Exempt Money Market Fund reflects a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before the reduction, the expense ratio was 0.16%. Peer-group expense ratios are derived from data provided by Lipper, a Thomson Reuters Company, and capture information through year-end 2012. Peer groups: For the New Jersey Tax-Exempt Money Market Fund, Other States Tax-Exempt Money Market Funds; for the New Jersey Long-Term Tax-Exempt Fund, New Jersey Municipal Debt Funds. 4 investors should be doing,” he noted. “If you have an equity-heavy portfolio, you will most likely need to direct new cash flows to bond mutual funds, or sell stock mutual funds to maintain your target asset allocation.” Advisor’s strategy helped cushion the impact of rising interest rates Bond prices seesawed notably during the 12 months, after an inauspicious start in December, when concerns about the federal government’s looming “fiscal cliff” weighed on bond markets. After a few months of recovery followed by the summer slide, reassuring comments by the Fed sparked sizable rallies in September and October. Nevertheless, municipal bonds lost more ground in the second half of the fiscal year than in the first. State and local governments face many financial challenges as they continue their emergence from the Great Recession. Across much of the United States, restrained budgets have generally passed on time, and postrecession tax revenues have risen steadily at the state and, more recently, local levels. The troubles in Detroit and Puerto Rico can, in our opinion, be viewed as outliers to the trend. In New Jersey, though, the devastation caused by Hurricane Sandy in October 2012 has posed additional challenges to local governments working to regain their financial footing. Total Returns Ten Years Ended November 30, 2013 Average Annual Return New Jersey Tax-Exempt Money Market Fund 1.29 % Spliced New Jersey Tax-Exempt Money Market Funds Average 1.02 For a benchmark description, see the Glossary. Spliced New Jersey Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. New Jersey Long-Term Tax-Exempt Fund Investor Shares 3.95 % Barclays NJ Municipal Bond Index 4.56 New Jersey Municipal Debt Funds Average 3.49 New Jersey Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 Anticipating an eventual rise in bond yields and accompanying decline in prices amid the extremely low interest rates of recent years, Vanguard Fixed Income Group, advisor to our national and state municipal bond funds, generally shortened our funds’ durations relative to their benchmarks. Duration gauges the sensitivity of bond Munis’ yields exceed Treasuries’ yields: What does it mean? At times over the 12 months ended November 30, 10-year municipal bonds nationwide yielded substantially more than their Treasury counterparts, even before factoring in munis’ tax-favored status. This reversal of what had been the historical relationship between Treasuries and munis has occurred often in recent years. The turmoil started with the 2008–2009 financial crisis and continued amid dire headlines about state and local finances. Through June, July, and August, a time when investor concerns mounted over Detroit’s bankruptcy filing and the financial health of Puerto Rico, 10-year municipal yields averaged 31 basis points, or about 12%, more than 10-year Treasuries. By the end of November, the gap had closed significantly, but 10-year muni yields were still averaging about 8 basis points, or 3%, more. Over the past decade, however, muni yields have averaged 5% less than their Treasury equivalents. We believe investors shouldn’t be unduly swayed by this turnabout. Will it vanish if they chase it? Or do investors now perceive muni bonds to be riskier? Rather than speculate, we believe investors should carefully evaluate the role of tax-exempt bonds in a diversified portfolio. For any investor, the proportion of muni holdings (if any) should be based on long-term goals, risk tolerance, and tax considerations—not on what may be transient yield trends. 10-year municipal bond yields have topped their Treasury counterparts 6 prices to changes in interest rates, and shorter durations (measured in months and years) can mitigate price declines when rates rise. The Long-Term Fund’s relatively shorter duration, along with its higher-quality holdings, helped it to outperform its peer-fund average. And, unlike some of its peers, the fund had virtually no exposure to Puerto Rican bonds at the end of the fiscal year. As for the Money Market Fund, returns on savings accounts and other short-term investments have been severely limited since 2008 by the Fed’s stimulative policy of keeping short-term interest rates at 0%–0.25%. The fund returned 0.01% for the fiscal year, just ahead of its peer average. (Please note that the company that provides peer-group data has eliminated the New Jersey money market category because of the small number of funds. The new peer group includes funds from other states.) The 7-day SEC yield of your fund as of November 30 was 0.01%, almost unchanged from 0.02% a year earlier. For more about the funds’ strategy and performance during the fiscal year, please see the Advisor’s Report that follows this letter. Over a decade, both funds did well versus their peers For the ten years ended November 30, the Long-Term Fund had an average annual return of 3.95% for Investor Shares, trailing its benchmark index (which, like all indexes, incurs no expenses). But, in a more important measure of relative success for this actively managed fund, it outperformed its peer-group average by nearly half a percentage point. The Money Market Fund’s average annual return of 1.29%, although modest, also surpassed its peer average. The funds’ results highlight the skill of Vanguard’s experienced portfolio managers, traders, and credit analysts—and reflect the competitive advantage that Vanguard’s low costs can create. Vanguard’s focus on low costs means that our funds can steer clear of riskier assets (which offer more yield), having no need to offset the drain of high expenses. Bob Auwaerter’s retirement marks the end of a remarkable era In mid-September 2008, about two weeks after I succeeded Jack Brennan as Vanguard’s chief executive officer, Lehman Brothers went bankrupt, igniting the nation’s worst financial crisis in 70 years. It was, to put it mildly, an extremely challenging time. Through it all, I was able to depend on Bob Auwaerter’s strong command of the Fixed Income Group, which persevered under these treacherous conditions. Although that was a difficult period for Vanguard and the industry, it was far from the only time I was grateful to have Bob at the helm of our bond group. Bob, who joined Vanguard in 1981, was an original member of the three-person Fixed Income Group, headed by Ian MacKinnon. Over the years, he held various leadership roles in the department, and he eventually succeeded Ian as its 7 head in 2003. He earned a reputation at Vanguard and within the industry as an extremely dedicated, honest, and insightful decision-maker and leader. The Fixed Income Group that Bob helped start had total assets of about $1.3 billion in seven funds. He tracked his positions in the two funds he managed on index cards stored in a small metal box. Thirty-two years later, the 120-person group oversees $750 billion, which represents nearly one-third of Vanguard’s assets under management. On behalf of our clients, I thank Bob for more than three decades of exemplary service and wish him the best in his retirement. We’re fortunate that Greg Davis will become the head of the Fixed Income Group. Greg currently serves as chief investment officer for the Asia Pacific region and as a director of Vanguard Investments Australia. He joined Vanguard in 1999 and had been head of bond indexing and a senior portfolio manager in the Fixed Income Group. Greg is an eminently qualified successor and has a strong commitment to the Vanguard way of investing. I couldn’t be more confident in his ability to lead the Fixed Income Group and its deep and talented team. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer December 16, 2013 8 Advisor’s Report For the fiscal year ended November 30, 2013, Vanguard New Jersey Tax-Exempt Money Market Fund returned 0.01%, compared with the 0.00% average return of peer-group funds. Vanguard New Jersey Long-Term Tax-Exempt Fund returned –3.83% for Investor Shares and –3.75% for Admiral Shares. The Long-Term Fund’s return lagged the –3.31% return of its benchmark, the Barclays New Jersey Municipal Bond Index, but was well ahead of the –6.12% average return of its peer funds. The investment environment Some uncertainty is natural in the financial markets, but conditions during the 12 months were more unsettled than usual. This largely stemmed from fiscal battles in Washington, starting with the late 2012 “fiscal cliff” showdown over scheduled tax increases and spending cuts. Months later came October’s partial federal government shutdown and renewed debate over the debt ceiling. On top of that, investors were concerned about what the Federal Reserve might do. Their concern intensified in late May, when—with unemployment falling, the housing market improving, and the stock market soaring—the Fed openly contemplated starting to scale back its aggressive monthly stimulus purchases of $85 billion worth of bonds. That possibility surprised the bond markets, leading to a broad decline in prices over the summer as yields increased, especially for longer-term bonds. Yields of Tax-Exempt Municipal Securities (AAA-Rated General-Obligation Issues) November 30, November 30, Maturity 2012 2013 2 years 0.30% 0.33% 5 years 0.64 1.16 10 years 1.47 2.65 30 years 2.47 4.10 Source: Vanguard. 9 (In mid-December, the Fed announced it would begin tapering its bond purchases in January 2014.) Because the Fed didn’t hint at any change in its short-term interest rate target, the national municipal yield curve (the spread between shorter- and longer-term yields) steepened—as you can see in the table on page 9. While the short end of the yield curve remained anchored near 0.3%, the yield on 30-year munis increased more than 1.5 percentage points over the fiscal year. Municipal bond markets also reacted negatively to the largest municipal bankruptcy filing to date—by Detroit—and to fresh coverage of Puerto Rico’s well-known financial problems. The New Jersey funds have had no exposure to Detroit bonds, of course. Puerto Rican bonds, though, are triple-tax-exempt in all states, so they are held in many state-specific as well as national municipal bond funds. We reduced the New Jersey funds’ holdings of Puerto Rico bonds well before the headlines. Still, there were bright spots. Nationwide, the unemployment rate dropped from 7.8% in November 2012 to 7.0% in November 2013. New Jersey’s unemployment rate improved steadily over the 12 months from 9.6% to 7.8%. And state tax revenues have been growing, after declines during and after the Great Recession that were steeper than in the two previous downturns. According to the Nelson A. Rockefeller Institute of Government, aggregate state tax revenues across the United States increased more than 6% over the 12 months ended June 2013. (Most state fiscal years, including New Jersey’s, end in June.) New Jersey’s tax revenues rose about 6% over that time, notwithstanding the devastation caused by Hurricane Sandy in late October 2012. So far, fiscal 2014 revenue collections in New Jersey have been below projections. One of the major credit-rating agencies, Moody’s Investors Service, cited this in mid-December when it lowered its credit outlook for New Jersey’s general obligation bonds from stable to negative. The agency also noted that New Jersey has the fourth highest debt per capita among states and above-average pension and retiree health benefit liabilities. A brief word about muni bond supply: Nationwide, the total issuance of tax-exempt bonds in calendar 2013 through November was down about 15% from a year earlier. With interest rates rising, there were fewer opportunities to reduce borrowing costs on older bonds, resulting in a significant drop in refundings. New Jersey, however, bucked the national trend with about a 40% increase in total municipal financing compared with the first 11 months of 2012. Among our purchases were several health care issues that we expect will provide higher income in the coming years, including Virtua Health and Robert Wood Johnson University Hospital. 10 Management of the funds As the fiscal year began, we structured Vanguard’s municipal bond portfolios—including the New Jersey Long-Term Tax-Exempt Fund—to outperform in a rising interest rate environment. For example, we shortened the fund’s duration (a measure of bond prices’ sensitivity to rate changes) relative to that of its benchmark. We also favored bonds with features that provide some defense against rising rates. And we maintained above-average liquidity by holding bonds that we can sell easily without affecting the fund’s core positioning. This allows us to have “dry powder” available to buy bonds that the market has undervalued, especially during volatile periods. With many investors across the country switching from longer-maturity to shorter-maturity bonds, which can be less volatile when interest rates rise, shorter-maturity bonds were among the top performers. In New Jersey, municipal bonds maturing in less than five years generally posted 12-month gains, while bonds with maturities longer than 20 years were hardest hit as the yield curve steepened. Despite shortening the fund’s overall duration compared with its benchmark, we were underweighted in the better-performing shorter maturities and overweighted in longer-term bonds in an effort to capture interest income, which held back relative performance. However, our focus on higher-quality bonds (as determined by independent credit-rating agencies) generally served investors well, as did security selection. For the Money Market Fund, the Fed’s policy of anchoring short-term rates near zero remained a challenge. Nevertheless, we were able to improve returns using several relative value and income strategies involving credit sectors, security selection, and structural opportunities—such as adding floating-rate notes. A look ahead We expect U.S. economic growth to approach 3% in 2014 and the unemployment rate to keep falling. With some federal fiscal uncertainties continuing into 2014, we wouldn’t be surprised if talk of tax reform—a subject that can include muni bonds—resurfaces. And the gradual reduction in the Fed’s bond-buying should allow the Fed to wind down its purchases by the end of 2014. As tapering starts, and if economic growth picks up, we expect that interest rates will move higher and lower-credit-quality bonds will outperform. To try to defend against this, we plan to gradually upgrade the credit quality of the portfolios, as lower-quality bonds are likely to become overvalued. We also plan to maintain higher liquidity so we can take advantage of attractive 11 opportunities if volatility increases in the municipal market. As usual, our experienced team will seek outperformance by identifying bonds that are mispriced by the market. Christopher W. Alwine, CFA, Principal, Head of Municipal Bond Funds Pamela Wisehaupt Tynan, Principal, Head of Municipal Money Market Funds Mathew M. Kiselak, Principal, Portfolio Manager John M. Carbone, Principal, Portfolio Manager Vanguard Fixed Income Group December 20, 2013 12 New Jersey Tax-Exempt Money Market Fund Fund Profile As of November 30, 2013 Financial Attributes Ticker Symbol VNJXX Expense Ratio 1 0.16% 7-Day SEC Yield 0.01% Average Weighted Maturity 51 days Distribution by Credit Quality (% of portfolio) First Tier 100.0% For information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratio shown is from the prospectus dated March 28, 2013, and represents estimated costs for the current fiscal year. For the fiscal year ended November 30, 2013, the expense ratio was 0.12%, reflecting a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the expense ratio was 0.16%. 13 New Jersey Tax-Exempt Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Cumulative Performance: November 30, 2003, Through November 30, 2013 Initial Investment of $10,000 Average Annual Total Returns Periods Ended November 30, 2013 Final Value One Five Ten of a $10,000 Year Years Years Investment New Jersey Tax-Exempt Money Market Fund 0.01% 0.13% 1.29% $11,368 ••••• • Spliced New Jersey Tax-Exempt Money Market Funds Average 0.00 0.05 1.02 11,063 For a benchmark description, see the Glossary. Spliced New Jersey Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. See Financial Highlights for dividend information. 14 New Jersey Tax-Exempt Money Market Fund Fiscal-Year Total Returns (%): November 30, 2003, Through November 30, 2013 Spliced NJ Tax-Exempt Money Mkt Funds Avg. Fiscal Year Total Returns Total Returns 2004 1.03% 0.55% 2005 2.17 1.63 2006 3.25 2.74 2007 3.60 3.12 2008 2.27 1.90 2009 0.45 0.25 2010 0.11 0.01 2011 0.06 0.00 2012 0.04 0.01 2013 0.01 0.00 7-day SEC yield (11/30/2013): 0.01% For a benchmark description, see the Glossary. Spliced New Jersey Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Average Annual Total Returns: Periods Ended September 30, 2013 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years New Jersey Tax-Exempt Money Market Fund 2/3/1988 0.02% 0.20% 1.30% 15 New Jersey Tax-Exempt Money Market Fund Financial Statements Statement of Net Assets As of November 30, 2013 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (103.9%) New Jersey (101.7%) Bergen County NJ BAN 0.
